Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered July 31, 1995, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination denying petitioner an accident disability pension, unanimously affirmed, without costs.
As the IAS Court found, the Medical Board’s reports show that it "considered everything that was presented”, and since it cannot be said as a matter of law that, contrary to the opinion of the Medical Board, petitioner’s disabling cardiomyopathy, unaccompanied by coronary artery disease or hypertension, was caused by the stress of petitioner’s employment, the presumption under General Municipal Law § 207-k (the Heart Bill) that it was so caused is rebutted. Thus, Supreme Court properly denied the petition (see, Matter of Meyer v Board of Trustees of N. Y. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139, 144-148; Matter of Quilty v Ward, 193 AD2d 439). Concur—Sullivan, J. P., Milonas, Williams and Tom, JJ.